DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 23, 24, 26, 27, 29, 31, 36 and 37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 23, the phrase "more preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 24, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 26, the term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 27, the term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 29, the term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 29, the phrase "more preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 29 recites the broad recitation 2 to 20 weight %, and the claim also recites 5 to 15 weight percent (and 5-10 weight %) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 31, the term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 31 is also indefinite because it is unclear how to interpret the claimed concentration. Based upon the explicitly claimed limitations, and interpreted in light of the instant specification, by the time the steps of claim 31 are performed, the platelets have been lysed. this seems like a reasonable assumption, since there is no explicit definition for releasate, and lysate and releasate appear to be used interchangeably in the specification. Since the platelets have been lysed in steps b. and c., and the platelet membranes (and other larger materials) are filtered in steps e., it is unclear how the skilled artisan could count the number of platelets if no platelets, per se, exist in the composition.
Claims 36 and 37 are drawn to compositions, wherein the compositions are limited based upon their intended use. These claims are indefinite because it is unclear how the intend use of the claim composition affects the constituent parts of the claimed composition, per se. There is nothing in the instant specification to suggest that the applied use imparts any compositional or structural limitations on the composition. As such, it is unclear how to interpret the claimed use, in the context of the claim being drawn to composition, per se. See MPEP 2173.05(q).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-38 are rejected under 35 U.S.C. 103 as being unpatentable over Iudicone, et al (Journal of Translational Medicine, 12, 1-14, 2014 [IDS Reference]) Weissman, et al (PGPub 2012/0156306) and Burnouf, et al (Biomaterials, 76, 371-387, 2016 [IDS Reference]). Iudicone provides for methods of making a platelet releasate (referred to as a platelet lysate), from mammalian platelet concentrates. Specifically, Iudicone provides for pooled platelet concentrates, which are pathogen inactivated, flowed by a method of releasing the platelet contents and removing the platelet debris; this pooled platelet lysate can then be divided into individual portions. See page 1, “Abstract” section; pages 2 and 3, “Protocol for clinical-scale preparation of plasma-poor PI-PL” section; page 3, Figure 1. Based upon Figure 1, it is clear that Iudicone suggests testing for the sterility of the sample prior to and following the release of the platelet’s contents; this would suggest to the ordinary artisan that if pathogens were present in either step, there would be clear motivation to provide multiple steps of removing microbial and viral pathogens. Iudicone notes that the method of removing pathogens blocks/disrupts DNA and RNA replication. See page 2, left column, last paragraph. Iudicone provides for a freeze-thaw step for releasing the platelet contents, whereas the claims provide for a “platelet activation” and “fibrinogen concentration reduction step,” that appears to provide for the same function, the release/lysis of the platelet contents; however, this step does not reduce the amount of fibrinogen present in the sample (Iudicone makes no mention of fibrin or fibrinogen). See page 2, “Methods” section. Also, Iudicone does not teach a lyophilization step.
Weissman provides for methods of making virally inactivated pooled-platelet extracts. See paragraph [0001]. Weissman does not teach an initial microbial sterilization step, but provides an initial platelet concentrate and subjects the platelet concentration to an activation and fibrinogen concentration step. See paragraph [0005] [0062] [0068]. Weissman indicates that the disrupted viruses can be filtered via nanofiltration, and further filters the undesired components from the composition. See paragraph [0102] [0173] [0195] [0216]. Finally, Weissman notes that the platelet extract can be lyophilized. See paragraph [0021].
Burnouf provides a review paper for the generation of human platelet lysates; this review shows the general state-of-the-art and concepts that would be known, routine, and obvious to the ordinary artisan. For example, Burnouf states that the removal of pathogens is routine in the art. See page 380, left column, last paragraph. Burnouf teaches platelet activation, and indicates that the freeze-thaw cycling taught by Iudicone is an obvious variant of chemical-based platelet activation. It is noted that this step would also, inherently, result in the clotting of fibrinogen (into fibrin), and its ultimate removal from the composition. See page 375, left column, last two paragraphs (into the entire right column); page 377, right column, last [complete] paragraph.
Based upon what is already known in the prior art, as shown by the review of Burnouf, it would be obvious to combine the methods Iudicone and Weissman, as a means of generating a lyophilized composition of platelet releasate. It would be obvious to combine these teachings because each provides for overlapping subject matter that results in a fundamentally similar product – platelet lysate/releasate compositions. It would further be obvious to apply the lyophlization step of Weissman, since it is noted that lyophilized products have a specific utility in the art.
With respect to claim 20, based upon the above analysis of Iudicone and Weissman, and further taking into consideration the elements that would be known, routine, and obvious to the ordinary artisan, as discussed by Burnouf, the instant claim is obvious over the prior art.
With respect to claim 21, Weissman teaches that platelet activation can be achieved with thrombin or calcium salts (CaCl2). See paragraph [0005]. Burnouf also indicates that calcium salts and thrombin can be used to activate platelets. See page 374, left column, second-to-last-paragraph.
With respect to claims 22-24, Iudicone teaches that the pathogens can be reduced by the combined treatment of the composition with psoralen and UVA irradiation. See page 2, right column, “Protocol for clinical-scale preparation of plasma-poor PI-PL” section. Although Iudicone does not state the energy density of the light, based upon the disclosure of Iudicone, this process is well-known in the art, suggesting that the ordinary artisan would wholly be capable of determining an appropriate energy density. See page 2, left column, last paragraph.
With respect to claims 25-27, Weissman teaches that the platelet releasate can be subjected to a solvent/detergent (S/D) viral inactivation step, wherein the solvents include di- and trialkylphosphates, and the detergents include Triton X-45, Triton X-100 and Tween 80. See paragraph [0098].
With respect to claim 28, Weissman indicates that if a S/D viral inactivation step is used, the S/D can be removed with an oil extraction step. See paragraph [0143].
With respect to claim 29, Weissman performs the oil extraction step by providing a C-18 silica packed chromatography column. See paragraph [0143]. Although Weissman does not add oil, per se, by using a C-18 silica packed column, Weissman effectively performs the oil extraction step with an oil that has 18 carbons. Since the extraction is being performed on a chromatography column, there is no reasonable manner to compare the claimed percentages to the column. However, since both methods fundamentally perform identical tasks, and their substitution is highly predictable, the claimed oil extraction is an obvious variant of using a chromatography column with a hydrophobic packing material.
With respect to claim 30, Weissman teaches a centrifugation step following the S/D viral inactivation step. See paragraph [0070].
With respect to claim 31, all of the prior art teaches using the releasate for specific purposes that would require a pooled amount of releasate to be subdivided. Although the prior art does not appear to teach or suggest the claimed concentrations, there is nothing non-obvious about subdividing the material into any amount the ordinary artisan deems useful. There is nothing non-obvious, or unpredictable about this step.
With respect to claim 32, Weissman suggest the inclusion of albumin, prior to the lyophilization cycle. See paragraph [0182].
With respect to claim 33, Weissman suggests performing a leukocyte reduction step, which is considered to be the same as the claimed step. See paragraph [0016] [0062].
With respect to claim 34, all of the cited prior art either explicitly teach human platelets, or indicate all mammals. See Iudicone, page 1, “Abstract” section; Weissman, paragraph [0089]; Burnouf, page 371, “Abstract” section.
With respect to claim 35, Burnouf indicates that pooling platelet concentrates is routine in the art. See page 374, left column, second-to-last paragraph; right column, “Platelet concentrates” section; page 378, Figure 3; page 379, Figure 4.
With respect to claims 36 and 37, based upon the above analysis, and further based upon the fact that the claims are drawn to a product-by-process limitation (see MPEP 2113), it appears that the cited prior art teaches the claimed compositions.
With respect to claim 38, Weissman teaches delivery agents that are consistent with the claimed limitations. See paragraph [0033] [0040] [0041] [0111].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu, et al (PGPub 2012/0321722); Totey, et al (PGPub 2015/0224173); Burnouf, et al (PGPub 2013/0143810).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651